Citation Nr: 1442071	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, the Veteran testified before the Board in Los Angeles.  A transcript of that proceeding is of record.

This matter was last before the Board in November 2011, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's November 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

A spine disability did not have its clinical onset in service, did not manifest with a year of separation from service, and is not otherwise related to service.



CONCLUSION OF LAW

A spine disability was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated May 2008, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.

Pursuant to the Board's November 2011 remand, an addendum opinion as to the nature and etiology of any spine disability suffered by the Veteran was obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this opinion is adequate to decide the issue on appeal as the examiner reviewed the Veteran's claims file and provided an opinion supported by a thorough rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also finds that the September 2012 VA addendum opinion was in substantial compliance with the Board's November 2011 remand instructions.  The examiner provided an opinion as to whether any current spine disorder at least as likely as not had its onset during the Veteran's period of active service or manifested to a compensable degree within one year of separation.  The examiner provided a rationale to support his conclusions.  As such, substantial compliance with the Board's November 2011 remand instructions has been achieved.

The Board does note that, in the November 2011 remand, it discussed the fact that the Veteran did not receive a copy of the June 2011 Supplemental Statement of the Case (SSOC).  There is no evidence that the Veteran has yet received a copy of such; however, the Board finds that in light of the fact that the Veteran was mailed a copy of the most recent SSOC, dated May 2013, the Veteran is not prejudiced by the non-delivery of the June 2011 SSOC as the matter has been readjudicated in a later SSOC, which the Veteran is in receipt of.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. §3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Notwithstanding this presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her current spine disability is the result of a failed epidural performed during labor during service.  See Hearing Transcript at pg. 3.

That the Veteran suffers from a currently diagnosed spine disability is not in doubt.  Indeed, the Veteran has been diagnosed as having a chronic lumbosacral strain, degenerative joint disease of the cervical spine, and facet arthropathy.  See September 2012 VA Examination Report; September 2010 VA Examination Report.

The evidence, however, is against a finding that any current spine disability is etiologically related to the Veteran's period of active service.  

The Veteran was afforded a VA examination in September 2010.  As was discussed in the Board's November 2011 remand, the September 2010 VA examination, which concluded that the Veteran's current spine disability was not related to a failed epidural during an in-service pregnancy, was inadequate.  This is because the examiner did not address whether the Veteran's current disability was related to service (as opposed solely to a failed epidural during service).  As the Board has determined that this examination is not adequate, it will not be further discussed or treated as evidence against the Veteran's claim.

In September 2012, the claims file was reviewed by another VA examiner, who concluded that it was "less likely than not" that any spine disability suffered by the Veteran was related to any incidence of service.  The examiner explained that the Veteran's theory that her current spine disability is related to a failed epidural during pregnancy is unlikely.  The examiner stated that the Veteran did not complain of back pain until six months following her pregnancy.  Given that, the examiner stated, ". . . if [the epidural] caused an injury, that would have shown up almost immediately as it would be neurologic and not musculoskeletal."  The examiner also noted that the ". . . Veteran is clinically obese with BMIs consistently in the 30's and that that is a risk factor for the development of a facet arthropathy."  The examiner acknowledged the Veteran's complaint of back pain six months after her pregnancy, but also highlighted the fact that "History and Physical exams dated 09-17-1997 and 10-08-1998 show a normal back by exam and by history."  Given that evidence, the examiner concluded that it was less likely than not that any current spine disability is related to the Veteran's period of active service, including any failed epidural during an in-service pregnancy.  The Board considers that opinion highly probative as the examiner offered a detailed, cogent explanation for his ultimate conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Although the Veteran and several lay individuals have attributed her current spine disability to her period of active service, see Undated Statements of the Veteran; P.J.; and K.J., a layperson is not competent to opine on such a complex medical question.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the assertions by the Veteran and other laypersons that the Veteran's spine disability is related to her period of active service are afforded no probative value.

The evidence is simply against a finding that any current spine disability is related to the Veteran's period of active service.  Indeed, all of the competent evidence of record, as to the issue of nexus, weighs against the Veteran's claim.  As discussed above, the September 2012 VA examiner provided that it was less likely than not that the Veteran's current spine disability was related to her period of active service.  The examiner also provided a thorough rationale to support his conclusion.  Given the lack of competent evidence counter to the September 2012 examiner's highly probative opinion, which is against a finding of nexus, the preponderance of the evidence is against the Veteran's claim of service connection.

Further, the Board has considered the theory of continuity of symptomatology in considering the Veteran's claim.  Indeed, the Veteran herself has asserted that she has experienced spinal pain that began during service and has continued ever since.  See Board Hearing at pg. 5.  The same is true of the Veteran's mother and several other family members, who have stated that the Veteran has experienced chronic pain, numbness and tingling since her in-service delivery.  

Although the Veteran herself is competent to state that she has experienced back pain since service and a layperson is competent to state that the Veteran has complained of back pain since service, the Board finds those assertions not credible.  Several medical records show that back pain began following service and was not constant since service.  Indeed, the Veteran herself indicated that she injured her back in May 1993 after roller skating.  See May 1993 Private Treatment Record of Dr. J.D.  Another undated post-service private treatment record notes that the Veteran twisted her back while lifting various objects.  A 1990 physical examination notes that the Veteran's back had "[g]ood range of motion.  No CVA. Normal appearance."  A September 1991 private treatment record made clear that the Veteran had no low back pain, but awoke that morning with low back pain.  Finally, upon separation examination 1984, the Veteran's spine was identified as normal and the Veteran did not suggest any back pain at that time.  

Given the conflicting evidence of record, the Board finds all of the assertions that the Veteran has suffered from back pain since service not credible.  To that end, the Veteran has, on several occasions, asserted that her back pain began following service as the result of some event other that one associated with her period of active service.  Indeed, she has attributed her back pain to roller skating and lifting various objects, among other things.  The Veteran did not complain of back pain at separation and there is no credible evidence that she has experienced such symptoms since service.  As such, the Board finds that service connection under the theory of continuity of symptomatology is not warranted here.

There is also no credible evidence that the Veteran's spine disability manifested to a degree of 10 percent within a year of the Veteran's separation from service.  As pointed out above, the only evidence indicating that the Veteran suffered from back pain shortly after service are the reports of the Veteran and her family members.  As already discussed, however, the Board has found those statements to be not credible given the Veteran's inconsistent statements regarding when back pain had its onset.   As such, there is no credible evidence indicating that the Veteran's spine disability manifested to a compensable degree within a year of service.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection.  No current spine disability has been shown to have had an onset in service.  Moreover, the evidence is against any finding that a spine disability manifested to degree of 10 percent within a year of the Veteran's separation from service.  Further, the only competent medical evidence of record indicates that the Veteran's spine disability is not etiologically related to her period of active service, including any complications arising from a pregnancy during service.  Finally, the reports that the Veteran has suffered from the symptoms of a spine disability since service are not credible and, as such, service connection cannot be granted based on the theory of continuity of symptomatology.  The benefit-of-the-doubt doctrine is not for application in this case and the claim of service connection for a spine disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a spine disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


